Case 1:19-cr-10012-SOH Document 66                 Filed 06/30/21 Page 1 of 3 PageID #: 153




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                  EL DORADO DIVISION

UNITES STATES OF AMERICA

vs.                                                                NO: 1:19-CR-10012

JYRONURUS MCCLAIN

________________________________________________________________ ____________________________________

                   RESPONSE TO THE MOTION FOR VOICE EXEMPLARS
____________________________________________________________________________________________________

        Comes now defendant, Jyronurus McClain, by and through his attorney of record,

F. Mattison Thomas, III, and for this Response to the Motion the United States Compelled

for the Production of Voice Exemplars, does hereby state and allege the following:

        1.      The defendant is without sufficient information to admit or deny the

allegations in paragraph one.         The Government has not divulged its trial strategy

therefore the defense is unable to admit or deny.

        2.      The defendant denies the allegations in paragraph two.

        3.      The defendant denies the allegations in paragraph three; such evidence

can be and should be properly presented through the confidential informant.

        4.      The defendant admits the allegations in paragraph four; the Government

has the responsibility to prove each and every element in this case beyond reasonable

doubt without violating the protections of a defendant against self incrimination listed in

the Fifth Amendment.

        5.      Such a statement is overly broad, such phrases such independent

individual phrases can be physical evidence when comparing the tone of the voice,
Case 1:19-cr-10012-SOH Document 66           Filed 06/30/21 Page 2 of 3 PageID #: 154




however to require such pre-scripted broad statements would be the creation of

evidence and not physical evidence for the purpose of comparing the voices.

          6.   The Government over overly broad the principles listed in the case therein.

It is proper for a defendant at trial to utter some phrases for the purposes of the jury

determining the tone and cadence of the voice but to reread the exact phrases in the

telephone conversation would be the creation of physical evidence as well as the creation

of practical evidence of a communicative type, therefore the Government in this instance

should not be allowed to compel. Further, under the Fourth Amendment analysis such

action would be an unreasonable search and seizure in the creation of evidence for the

purposes of trial therefore violating both the Fourth and Fifth Amendment. In the case of

the United States v. Leon, 823 F.2d 246 should be narrowly read and tailored and a voice

exemplar for the use of trial should not be allowed to be created. The Leon case stands

for the principle that the defendant could be compelled to say such neutral phrases for

which the jury could determine if the voice on the recording of that of the defendant,

however the creation of such an exemplar this close to trial would be a violation of the

defendants rights once it is weighed against his Fourth and Fifth Amendment protections.

          7.   The Government is in possession of hours of recorded jail phone calls with

the defendants; voice clearly identifiable and recognizable. This should give ample

examples of voice exemplars for the jury to use as a comparison against the voice in the

videos.
Case 1:19-cr-10012-SOH Document 66            Filed 06/30/21 Page 3 of 3 PageID #: 155




                                                    /s/ F. Mattison Thomas, III
                                                   ____________________________________________
                                                   F. MATTISON THOMAS, III
                                                   Attorney at Law
                                                   103 East Main, Suite D
                                                   El Dorado, AR 71730
                                                   Telephone: 870-881-8468
                                                   Facsimile:      870-881-8416
                                                   Arkansas Bar No. 2002-007




                               CERTIFICATE OF SERVICE

       I, F. Mattison Thomas, III, certify that on the 30th day of June, 2021, I served via
electronic mail and U.S. Postal Service a true and correct copy of the above and
foregoing pleading, postage prepaid, to:

Graham Jones
Assistant United States Attorney
500 N. Stateline Avenue
Suite 402
Texarkana, AR 71854.
graham.jones@usdoj.gov

                                                    /s/ F. Mattison Thomas, III
                                                   ___________________________________________
                                                   F. Mattison Thomas, III
